Title: From Thomas Jefferson to Amand Koenig, 20 May 1788
From: Jefferson, Thomas
To: Koenig, Amand


          
            
              Monsieur
            
            Paris ce 20me. Mai 1788.
          
          N’ayant point de nouvelles des livres que vous avez eu la bonté de vous charger de m’expedier le 18me. du mois passé, et craignant qu’ils peuvent etre ecartés quelque part, je prends la liberté de vous demander un mot d’information s’ils sont deja expediés ou quand ils seront expediés de Strasbourg.
          J’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,
          
            Th: Jefferson
          
        